Title: To Benjamin Franklin from Matthew Ridley, 10 June 1782
From: Ridley, Matthew
To: Franklin, Benjamin


SirAmsterdam June 10h: 1782.
A Vessell is arrived here from Baltimore. She brings Letters dated as late as the 15h: April.— Got out of the Capes the 7th. May— It appears Mons de La Luzerne’s House at Philadelphia had been struck in the Month of April with Lightning— From the account given of it—The House appears in a manner to rent in pieces—some Furniture inside the House burnt & a French Officer much scorch’d but fortunately no Lives lost.— They impute the accident to the want of Dr. Franklin’s lightning Rods.— Genl. Washington had appointed Genl. Knox & Mr Governeur Morris to negotiate an exchange of prisoners.— Mr Gadsden had been elected Governor of South Carolina but declined serving— British property in that state was confiscated. The Reason given the having sequestered American property by the British & the savage manner in which Lord Cornwallis had conducted the War.— Their Government seems to be acquiring some consistancy: And it is expected they will raise their Quota of Troops— They held their Assembly within 30 miles of Charles Town.— The following Action in the Delaware I think deserves to be noticed.
The Merchants of Philadelphia fitted out a Vessell called the Hyder-Aly for the protection of the River. She mounted 10 six & six nine pounders had 125 Men & was commanded by Captain: J. Barney.— She went down with a number of Vessells outward bound & was laying at Anchor at the Capes when the General Monk Sloop of War & the Fair American Lately taken by the English made their appearance. At their approach most of the Vessells push’d up the River—two or three attempted to push out & are supposed to be taken by the Fair American. The General Monk or rather the Captain of her judging from the appearance of the Hyder-Aly that she was an easey prize fired a single Gun to bring her to, in action. Capt: Barney raked him with a Broad side which killed & wounded almost every Officer & a number of Men— He gave a second equally as well directed & after an Action of 28 minutes the General Monk struck & was as my Letter says at Phila.—she is coppered, mounts 18 nine pounders & have 125 Men.— The Hyder-Aly had 4 Men killed & 11 wounded— The General Monk 53 killed & wounded.
I have not yet been able to learn any other particulars— If I do that should be worth communicating I will write again—
The Vessell that arrived was chased off the Texel by part of Lord Howes fleet— The Captain says he counted 16. Sail.
Since being here I have been attacked with a violent disorder called by some the Influenza. With Bleeding &c. I am got better— Every American here has had it & many of the Dutch.— Mr Barclay is just getting about after having had it. He desires his respects. I beg you will accept mine with kind remembrance to Mr Wm Franklin & that you will believe me respectfully.
Your Excellencys Most Obedient servant
Matt: Ridley
 
Notation: Ridley 10 June 1782
